DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
Claims 1-7 of the 8 January 2019 amendment are pending and examined on the merits.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph due to lack of written description.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
In the instant case, claims X-Y are drawn to cancer combination therapy of a USP7 polypeptide inhibitor and CD340 polypeptide inhibitor. 

BASELGA (New England Journal of Medicine, 2012, 366:2, 109-119) describes that breast cancer can be treated with a combination of pertuzumab and trastuzumab (page 117, column 1, paragraph 1 to page 118, column 2).  
COLLAND (Biochemical Society Transactions, 2010, 38, 137-143) describes that challenges are present in the field of treating a disease linked to deubiquinating enzymes (page 142, column 1, last paragraph).  
(2) Partial structure:
Claim 1 does not define the structure of either agent.  Claim 6 limits the USP7 polypeptide inhibitor to P005091.  Claim 7 limits the CD340 polypeptide inhibitor to trastuzumab.  
(3) Physical and/or chemical properties and (4) Functional characteristics:
Example 1 describes the combination of P005091 and trastuzumab to treat breast cancer (page 11, line 7 to page 12, line 9).  
The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that claim(s) 1-7 is/are broad and generic, with respect to all possible compounds encompassed by the claims.  The possible structural variations are limitless to any USP7 polypeptide inhibitor and CD340 polypeptide inhibitor.  Although the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond those compounds specifically disclosed in the examples in the specification.  Moreover, the specification lack sufficient variety of species to reflect this variance in the genus.  While having written description of combination chemotherapy consisting of P005091 and trastuzumab, the specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification is enabling for treatment of breast cancer, gastric cancer, gastroesophageal junction cancer, non-small cell lung cancer, and ovarian cancer.  The specification does not reasonably provide enablement for treatment of the scope of cancer claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:
The claims are drawn to treatment of a cancer with combination therapy of a USP7 polypeptide inhibitor and a CD340 polypeptide inhibitor. Thus, the claims taken together with the specification imply combined therapy can treat a HER2-mediated cancer.
The state of the prior art and (4) the predictability or unpredictability of the art:
PARAKH (Cancer Treatment Reviews, 2017, 59, 1-21) describes that HER2 overexpression/amplification is present in the following cancers: breast; gastric and gastroesophageal junction; non-small cell lung; and ovarian (page 2, table 1).  Multiple challenges 
The relative skill of those in the art:

While the artisan generally would have an advanced degree in cancer combination therapy, their high level of skill and knowledge is insufficient to overcome the lack of understanding as to how HER2 functions in the body or to overcome the art recognition that this disease is poorly understood and treatments have generally failed.
The amount of direction or guidance presented and the presence or absence of working examples:
The specification has provided guidance for treatment of breast cancer, gastric cancer, gastroesophageal junction cancer, non-small cell lung cancer, and ovarian cancer.  
The specification does not provide guidance for treatment of the scope of cancer claimed.
The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to treating a Her2-mediated cancer and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Parent claim 1 defines the compounds by their functions, a USP7 polypeptide inhibitor and a CD340 polypeptide inhibitor.  No structural metes and bounds are provided in claims 1-5.  Claim 6 only defines the USP7 polypeptide inhibitor.  Claim 7 only defines the CD340 polypeptide inhibitor.  Due to claims 6 and 7 only defining one of the compounds, and not both, they are unclear as well.  
Conclusion
Claims 1-7 are not allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Baselga (New England Journal of Medicine, 2012, 366:2, 109-119) describes that breast cancer can be treated with a combination of pertuzumab and trastuzumab (page 117, column 1, paragraph 1 to page 118, column 2).  There is no suggestion that oertuzumab be replaced with a USP7 polypeptide inhibitor.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699